Title: From Abigail Smith Adams to Abigail Louisa Smith Adams Johnson, 26 October 1814
From: Adams, Abigail Smith
To: Johnson, Abigail Louisa Smith Adams



My Dear Abbe
Quincy October 26th 1814

Altho a reluctance to Letter writing grows daily more, and more upon me, your Mothers Letter to your Grandfather, and the communication she made, has aroused me from my Stupor, and calld forth all my sensibility your Youth alone allarms me. I know you to be a prudent discreet and virtuous Child, from principles well founded: which will be a Seenrity to any Gentleman, whom you may favour with your hand that  your Heart will accompany it and that your affections, if mutual will ensure to you as much happiness, as this variable, and changeable world will admit
I presume you enter into this connection from reflections of this kind, and not with “the” wild herd of Nymphs, and Swains, as custom leads the way”
your happiness and that of my dear Carolin’s I hope and pray may be durable, and it will be a source of much pleasure to me, to know that my grandaughtes are well setled in Life, before I quit it
As Your Mother has been very concise in her communications, you cannot wonder, that I am anxious to learn the Age, abode, situation, prospects and Connections, of the Gentleman you are to give me for a Grandson.I did not consent to part with my Caroline until all these preliminares were setled to my satisfaction
you have the advantage of a mothers advise care and caution, which she was deprived, of and of an affectionale Aunt whose judgment I presume you have consulted as you are entring upon the most consequential, Solemn and importent Step you can take in this Life, and upon which hangs all your happiness in this world and, much of that which extends beyond this transitory Scene—
I could have wished you a few more years of single blessedness: to have matured your judgement, and improved your mind, before you enterd upon a State, which must multiply your cares and increase your anxieties: even with the happiest prospects—
who ever is the Gentleman of your choice nad affections, when you present him to me as your Husband I Shall hope to receive him, as one well deserving, of so good, and amiable a Girl, as I know you to be, and he must be very deserving in my Estimation to merit you, young as you are.
with every wish for the happiness of you both /  I Subscribe your / affectionate Grandmother
Abigail Adams
PS present me kindly to your Mother and Aunt and tell them they were made great Aunts, as I was a Great Grandmother the 16 of last march. mrs Smith got to Bed of a daughter. both well

